DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/10/2021 has been entered. Claim(s) 1-20 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the office action mailed 12/11/2020. 

Claim Interpretation
The Claim 5-6 limitation of “an applied magnetic field” is considered to be drawn to a magnetic field created by a permanent magnet on or close to the surface of the substrate as inferred from (Page 6, 15-25). The applied magnetic field would be considered separate from the magnetic field of a hypothetical sputtering device (which propels the ionized magnetic atoms/nanoparticles through a magnetic field near the target or source of sputtering towards a substrate). Therefore a DC magnetron sputtering device which uses a magnetic/electric field to propel atoms to a substrate for example can optionally have a permanent magnet near or on the substrate producing a distinct applied magnetic field which can aid in steering of the sputtering particles to the substrate. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Formation Mechanism of Fe Nanocubes by Magnetron Sputtering Inert gas condensation.” ACSNano. Published March 10, 2016.) in view of Huh et al. (KR20010114201A) as evidenced by Binns (“Introduction to Nanoscience and Technology”, page 3, Wiley)
Regarding Claims 1-3, 8, Zhao teaches a process for shaping nanoparticles comprising the steps of: 

	ii. regarding the limitation of ionizing at least a portion of the sputtering target, Zhao teaches the sputtering plasma comprised ionized Fe atoms in argon atmosphere, (plasma by definition is an ionized gas), therefore Fe target with different ion currents 200-400 mA is considered to ionize at least a portion of those atoms in the plasma (Page 4693, Col. 1, Lines 1-15); 
	iii. regarding the limitation of using sputtered atoms to grow magnetic nanoparticles at a distance from the substrate wherein the substrate is located in a volume where the electron temperature is greater than 0.1 eV, Zhao teaches the atoms form nanoparticles in the plasma (Figure 5) and that the substrate is at a temperature of at least 0.27 eV (Page 4689, Col. 2, Lines 1-30); 
	iv. regarding the limitation of the nanoparticles being formed in a controlled atmosphere, Zhao teaches the sputtering plasma occurs in an inert gas environment under controlled pressure and temperature (Page 4693, Methods).
While Zhao is silent regarding the growth of the nanoparticles into the structure of nanowires specifically; However, Huh teaches magnetic nanowires are desired for their beneficial properties in magnetic recording media (Page 2, Lines 4-10), and that ferrous magnetic metals such as Fe or Co, can form atoms, nanoparticles, and cluster by nucleation; and once stacked on the substrate grow 
Regarding Claim 4, Zhao teaches the atmosphere is under high vacuum conditions and where inert gas is fed into the system (Page 4692, Methods). This is considered to meet the limitation of an inert atmosphere. 
Regarding Claim 5, Zhao teaches magnetron sputtering but does not teach the use of an applied magnetic field. However, Huh teaches nanowires can be can be made with Fe or Co based nanoparticles assisted with the use of a magnetic field in combination with nucleation (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art to use an applied magnetic field in the method taught by Zhao for the predictable result of forming Fe based magnetic nanowires. 
Regarding Claim 6, the process taught by Zhao is DC magnetron sputtering and does not use an applied magnetic field to collect the substrate. 
Regarding Claim 15-16, Zhao teaches the particle size grows larger than 10 nm (Figure 4), specifically 10.5-15.9 nm (Page 4687, col.1-2). A particle size for iron 
Regarding Claim 17, Zhao is silent regarding the density of the nanowires compared to the bulk density of the materials and whether the tangling of the wires are random or not. However, applicant admits the random oriented tangles are a result of a lack of an applied magnetic field (Page 6, Lines 25-29) as taught by Zhao. Since Zhao teaches identical Fe nanoparticles made with a process substantially identical to the claimed process; one of ordinary skill in the art would expect the claimed nanowire properties of random orientation and tangling expected to be similar and the claimed density of the Fe nanowires with respect to bulk Fe nanoparticle density to also be similar under the expectation that when products are made by substantially identical methods, a prima facie case of obviousness exists for the claimed properties stemming from said methods. (See MPEP 2112.01)

Claim 7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. in view of Huh et al., as applied to Claim 1, in view of Helmersson et al. ("Ionized physical vapor deposition (IPVD): A review of technology and applications." Thin solid films
Regarding Claim 7 and 11, Zhao teaches magnetron power was used to control plasma temperature as well as growth rate of the nanoparticles in the plasma. The claim limitation of ionizing at least 20% of sputter targets is considered a property that is an extension of the plasma temperature and power input of the magnetron. Zhao is silent regarding the fraction of target atoms ionized and whether pulsing was explicitly used. However, Helmersson teaches that in magnetron sputtering, plasma density increases with plasma power and deposition rates for ferromagnetic materials; and that there is a balance, as too much plasma density can overheat and melt the sputtering target. (Page 9, Lines 4-16). Further Helmersson teaches that the use of pulsing can achieve a flux fraction for metals in the range of 10-80% by pulsing (Page 17-19, Section 3.3.3 Degree of ionization). Therefore, it would have been obvious to one of ordinary skill in the art adjust the magnetron plasma power parameters in Zhao to achieve an ionized flux fraction (portion of ionized target atoms) with pulsing in the claimed range for the purpose of improving the deposition rate of Zhao while avoiding overheating or melting of the target atoms. 
Regarding Claim 12, Helmersson teaches the pulsing parameters are conventionally varied up to 500 Hz with a typical pulse length of 50-500 microseconds (Page 13, Lines 1-6). This range overlaps with the claimed range of at least 100 Hz for at least 5 microseconds. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP2144.05(I)
Regarding Claim 13, Zhao teaches the plasma has a current density of 200-400 mA/cm2 (Table 1) (this is equivalent to 0.2-0.4 A/cm2, reading on the claimed range of at least 0.1 A/cm2. 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. in view of Huh et al., as applied to Claim 1, in view of Gao et al. ("Influence of an External Magnetic Field on the Growth of Nanocrystalline Silicon Films Grown by MF Magnetron Sputtering." Journal of Materials Science & Technology 28.11 (2012): 992-998.) 
Regarding Claim 5, Zhao teaches magnetron sputtering but does not teach the use of an applied magnetic field. However, Gao teaches a method for dc magnetron sputtering, and teaches that unbalanced sputtering (where an external/applied magnetic field distinct from magnetic field around the cathode or sputtering source) is used to increase/elongate the plasma density near the substrate, thereby increasing ion bombardment are subsequently the rate of deposition on a sputtering substrate. Page 992 (Col. 2)-Page 993 (Col. 1, Lines 1-8). Specifically, Gao teaches a solenoid coil/permanent magnet in the rear of the substrate (Fig. 1) Therefore, it would have been obvious to one of ordinary skill in the art to modify the magnetron sputtering process taught by Zhao with an applied magnetic field near the substrate for the purpose of improving the rate of sputtering deposition on the substrate. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. in view of Huh et al., as applied to Claim 1, in view of Jang et al. ("Large-scale nanopatterning of metal surfaces by target-ion induced plasma sputtering (TIPS)." RSC advances 6.28 (2016): 23702-23708.)
Regarding Claims 9-10, Zhao teaches silicon nitride (which has semiconductive and insulative variants) was used as a substrate for the magnetron sputtering. However, Jang teaches a method for magnetron sputtering, a negative bias substrate can be modulated to accelerate ion bombardment (deposition rates) and to manipulate local sputtering yields (forming islands) to form patterns. Jang teaches Co-Cr, NiTi, and stainless steel as metal substrates, (Page 23703, col. 1, lines 1-20) specifically nanowires are taught (Page 23707, col. 1, lines 15-23). Therefore, it would have been obvious to one of ordinary skill in the art to modify the substrate taught by Zhao to a conductive negative bias substrate for the purpose of improving deposition rate and forming a template free nanowires.

Claims 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. in view of Huh et al., as applied to Claim 1, in view of Brown et al. (US20060258132A1) 
Regarding Claims 14 and 18, 20, Zhao teaches magnetron sputtering with Fe, a magnetic material but does not teach a second magnetic target. However, Brown teaches a method for making nanowires using magnetron sputtering [0294] where one or more ferromagnetic materials can be used as the target nanoparticles formed 
Regarding Claim 19, Since Zhao teaches identical Fe nanoparticles made with a process identical to the claimed process; not only are the claimed nanowire properties of random orientation and tangling expected to be present, the claimed density of the Fe nanowires with respect to bulk Fe nanoparticle density is expected to present under the expectation that when are products made by identical methods, a prima facie case of anticipation exists for the claimed properties stemming from said methods. (See MPEP 2112.01) (See Claim 1 and 18 rejections for additional limitations) 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736